A surety is entitled to have the parties held to a strict observance of all the conditions of his liability.
Those conditions are not to be construed to his prejudice beyond their plain and ordinary signification.
The consent of his principal to any departure from the terms of the engagement for the performance of which the surety is bound, does not bind the surety.
The maxim "In hoc fœderi non veni," may always be invoked by the surety, and he is peculiarly entitled to its protection.
By the terms of the lease stipulating the rent (payment of which was guarantied by the defendant), Philip Burrowes and Charles E. Appleby were to determine when it should commence.
No warrant was given to appoint any other person to determine that period, unless they or one of them was unable or refused to act.
There is some reason for saying that the rent would not commence until it had been so fixed, but it is sufficient for this case to say, that there was an utter failure to show that Burrows either refused or was unable to act in the matter. He was here for a year after the building had been burned, and thirteen and a half months after the day when it is claimed the tenant began to occupy so as to be chargeable with rent.
He was not, so far as appears, applied to by the plaintiff's testator to act in the matter.
And if it were conceded that his departure for Europe at the end of thirteen and a half months would then constitute inability to act, it would not prove inability or refusal within the reasonable construction of the lease.
If the lessor be not held bound to cause the time to be fixedbefore the rent can be said to begin to accrue, he was bound to do so within a reasonable time thereafter; and if he chose to wait more than a year, without taking any step for the purpose, he did so at his own peril, so far as the surety was concerned. *Page 534 
Two things were important to the surety, the advantage of which he lost by the delay:
1. That the rent should be paid monthly, according to the stipulation of the tenant, contained in the lease.
2. That the time when it should commence should be fixed by Mr. Burrowes (in conference with Mr. Appleby) and it is to be assumed that he had special confidence in the judgment of Mr. Burrowes in that regard.
As to the first, the designation of the time when rent should begin was not fixed until January 23, 1857, more than two years after the building was burned and the lease terminated; and meantime the surety had no notice of any default of his principal, and, what is more important, there was not, in that whole interval of two years and two months a moment when the surety could have paid the debt and called upon his principal to re-imburse him; and when the matter was finally submitted to Appleby and the person substituted by the tenant in the place of Burrowes, the question was simply and only, how much was due to the lessor for an occupation which, if it ever begun, had ceased two years before.
This was not according to the fair meaning and intent of the contract. Nor is it any answer to this point to say that it was the duty of the tenant to bring on the meeting of the referees or arbitrators; it was equally in the power of the lessor, and if he wished to avail himself of the stipulations dependent thereon, he should have acted. If he had called upon Burrowes and Appleby, and they had neglected, and by delay practically refused, to act, or if Burrowes had done so, and the tenant (Wright) had neglected or refused to appoint another, a very different question would have arisen.
And as to the second, the surety was entitled at least to have the period of commencement fixed within a reasonable time, so that he might not lose the judgment and opinion of the person selected and approved by himself.
If it was competent for the lessor to delay one year, Burrowes being here and willing to act, I see no reason why he might not wait five years, and take the chance of Burrowes' *Page 535 
death, or other event that might deprive the defendant of his services, and then induce the tenant to select another.
The assent of the tenant cannot affect the surety if this conduct was not according to the just construction of the lease, and I think that it was not.
It is suggested that the exception taken by the appellant on the trial does not cover this point, because it was general to the instruction of the court to find for the plaintiff without
any request to submit any question to the jury. There was no dispute about the facts. No conflict of evidence, and, therefore, there was no question to be submitted, or which the appellant could with propriety ask to be submitted. It was a mere question of law upon facts not controverted, or at least not left in doubt by any conflict of evidence, whether the plaintiff was entitled to recover, and to the decision of that question a proper exception was taken.
Besides the answer of the defendant had denied that Burrowes was unable or refused to act, and denied that the tenant had any power to appoint a substitute, or that the determination of Appleby and such substitute was binding upon him; and, therefore, when the appointment of a substitute was offered in evidence, he objected to it as evidence against him, on the ground that it did not appear that Burrowes had become unable or refused to act, or that the plaintiff had used due diligence to charge him as surety, and the like objection was made to the decision or award made by Appleby and the substitute for Burrowes when that was offered in evidence; and to the overruling of those objections exceptions were taken.
These exceptions were sufficient to raise the question whether such substitute was duly appointed to fill the place of Burrowes.
In my opinion, the judgment should be reversed and a new trial ordered.
Judgment affirmed. *Page 536